Dismissed and Memorandum Opinion filed March 26, 2009







Dismissed
and Memorandum Opinion filed March 26, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00215-CV
____________
 
JOSEPH KETANER, Appellant
 
V.
 
MARIE KETANER, Appellee
 

 
On Appeal from the
309th District Court
Harris County,
Texas
Trial Court Cause
No. 2006-76347
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed December 19, 2008.  On March 16, 2009, appellant
filed a motion to dismiss the appeal because the trial court granted appellant=s motion for new trial.  See Tex. R. App. P. 42.1.  The motion is
granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Justices Yates, Guzman, and Sullivan.